TDCJ Offender Details - ~ Page 1 of 2
‘ 337?©':3 »©/

TExAs, DEPARTMENT c).F CRINHNAL Jus'ncl;- o_

 

offender lnformation Details
_

S|D Number: 02402027

-\TDCJ Number: 01984582

Name: SANCHEZ,ALVARO
Race: H

Gender: |\l|

DOB: 1960~03-06 /
Maximum Sentence Date: 2016-10-03

Current Faci|ity: COTULLA
Projected Re|ease Date: 2015-09-07

Paro|e E|igibi|ity Date: 2014-12-27
Offender Visitation E|igib|e: §

information provided is updated once daily dun'ng Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
_ friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlCN FOR SCHEDULED RELEASE:

Scheduled Release Date: 2015-09-04
scheduled Release Type: Mandafory Supervision
Scheduled Release Location: HUNTSV|LLE

Scheduled release date, type, and unit may change Without notice. Therefore, it is highly
recommended that you revisit this webs/te to verify the release information prior to departing to pick
up any offender. This information applies only to prison sentenced offenders and does not include
State Jail or Substance Abuse offenders The primary release sites for prison sentenced offenders
are the Huntsvi/le Unit (men) and the Gatesvi/le Unit (Women). Releasing at the primary release sites
is from 8 a.m. until 5 p.m., however, it is recommended that, if you are picking up a released offender
from a primary release site, you arrive at the primary release site by 9 a.m. Offenders released from
a primary release site Wi// receive bus vouchers. lf the offender is not released from a primary release
site, contact the releasing unit for releasing time information

http ://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?sid=02402027 8/6/2015